Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 08/05/2021 has been entered.  As directed by the amendment: claims 1, 3, 9 and 11-13 have been amended; and claims 2 and 4-8 are cancelled.  Therefore, claims 1, 3, 9, and 11-13 are pending.
The amendment is sufficient in overcoming the previous grounds of rejection under 35 U.S.C. 112 (b), as well as, the prior art rejections under 35 USC 102 (a) (1).
Further grounds of rejection, necessitated by the amendment, are presented herein.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The drawings were received on 08/05/2021.  These drawings are acceptable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cox (U.S. Patent 2465577) in view of Holm-Hansen (U.S. Patent 262498).
Regarding claim 1, Cox teaches a toaster (Col. 1, lines 1-15; electric toaster) (Figures 1-2) comprising:
a first toasting chamber (“three parallel, spaced apart heating elements, designated generally by numerals 8, 9 and 10”; 2:31-45) (“Between the three elements are the two toasting chambers, and entrance to these is through slots 18 and 19”; 3:1-5) (Bread slices 20 and 20’ are held in toasting position upon supporting plate 24, 3:5-17, where support plates 24 swing downwardly to discharge toasted slices, 3:18-30); 
an upper cover including a first outer housing (housing 2), a first inner housing (defined by the internal structural connections, including insulating sheet 4, cross member 15, solenoid 63, rod 61, structural connection of trays 36, etc.), and an annular bracket (flange 5), said 2:23-30); 
a lower plate (24) pivotally connected to said upper cover (3:18-29); and 
a second toasting chamber (35) formed by said upper cover and said lower plate (35 is formed, at least partially by the upper cover of housing 2 and plate 24); 
said first toasting chamber extending in a vertical direction for vertically toasting bread slices (as shown in Figure 2, bread slices 20); 

    PNG
    media_image1.png
    610
    683
    media_image1.png
    Greyscale

said second toasting chamber (generally taken as compartments 35) extending, through said first toasting chamber (see annotated Figure above, the first toasting chamber A being vertical and the second toasting chamber B being horizontal, where B is formed by the flared section of the housing.), in a horizontal direction for horizontally receiving bread slices (“Fig. 2 best shows that the upper part of the housing 2 is restricted in width to that required for the three heating elements and the toasting compartments, but the lower part of the housing flares outwardly to opposite sides and thus provides, at opposite sides of the central portion, the compartments 35.  In each of these compartments is a horizontal tray 36 supported in position to receive the toasted slices as dropped from the toasting chambers.  Each of the trays is supported on horizontal guide rails which extend between the opposite end walls of the housing.” 3:30-45) (“The toasted slices of bread, when released from the toasting chambers, drop directly downward against banks of laterally directed guide wires 40, and are thereby deflected into horizontal trays to lay flatly therein…and beneath the trays are heating elements in the form of resistance coils 42…” 3:46-55) (Here, the first and second chambers are not physically separated, allowing for bread from the first chamber to pass to the second chamber.  Because of this, the second chamber at least partially extends through the first chamber, and vice versa).


    PNG
    media_image2.png
    379
    472
    media_image2.png
    Greyscale

Holm-Hansen teaches that it is known in the art of toasters (Col. 1, lines 1-7) (Figures 1-3) for a housing to comprise a detachable first side wall (11) (Col. 1, lines 50 to Col. 2, line 8; sidewall 11 is formed of a suitable sheet metal such as steel, is shaped to define a chamber having a substantially rectangular horizontal cross section, and is secured to bottom 11d via welding) (11, is structurally capable of being detached as the claim does not require any additional structure for allowing detaching) and a detachable first top wall (18) (Figure 2 showing detachment of 18 from 11; Figure 3 and Col. 4, lines 62-71 showing brackets 39 in which 18 connects to sidewall 11); and the first side wall is annular (aforementioned rectangular cross section, which may also be “any suitable cross-section”) and integrally formed (As shown in figures. 11 being formed of sheet metal and being welded to bottom 11d provides implicit disclosure that 11 is integrally formed).  
Holm-Hansen further teaches the first top wall including an arched first top plate (18D) and first baffles (walls 18a, b, and c) and the first baffles sealing both ends of the first top plate (18a/b/c along with brackets 39 and panel 22 that closes opening 20 create a substantially sealed interior).  
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Cox with Holm-Hansen, by replacing the first housing of Cox, with the teachings of Holm-Hansen, since the courts have found “if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose” (MPEP 2144.04-V-C). Furthermore, one of ordinary skill in the art would be motivated to replace the first housing of Cox with the first housing having sealed ends of Holm-Hansen in order to reduce and/or eliminate the presence of openings in the housing, which would allow heat to escape, thereby providing heat retention within the housing.

    PNG
    media_image3.png
    610
    683
    media_image3.png
    Greyscale

	Regarding claim 3, the primary combination, as applied to claim 1, teaches each claimed limitation.
Cox further teaches wherein the upper cover (generally taken as housing 2) includes a first pipe (annotated above) 20arranged between the first outer housing and the first inner housing; said first pipe being connected to said first outer housing and said first inner housing (as shown above); said pipe having an inner side forming a top wall of said first toasting chamber (top wall of 18/19); said first inner housing having a bottom (4) forming a bottom wall of said second toasting chamber (35).
Regarding claim 12, the primary combination, as applied to claim 1, teaches each claimed limitation.
3:5-17; “Each of the bread slices is held in toasting position upon a supporting plate 24 and is held spaced a proper interval from the heating elements between spaced groups or banks of guide wires 25…the wires 25 are fixed at their upper and lower ends respectively in corresponding cross bars 15 and 17, and they are arranged to hold the bread slices in proper spacing from the elements for toasting.”).
Regarding claim 13, the primary combination, as applied to claim 12, teaches each claimed limitation.
Cox further teaches the upper cover being provided with a vertical grill for clamping bread slices for vertical toasting (as detailed above in claims 1 and 12) (vertical grill taken as the inner 25 on opposite sides of element 9 shown in figure 2.  The upper grill is taken as including the vertical grill); said upper grill being provided with a receding portion for receiving the vertical grill, said lower grill being provided with a receding portion for receiving the vertical grill (As shown in Figure 2).
 Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cox (U.S. Patent 2465577) in view of Holm-Hansen (U.S. Patent 262498) and in further view of Matsumoto et al. (WO 02/14772).
Regarding claim 9, the primary combination, as applied to claim 1, teaches each claimed limitation.
Cox further teaches electrical heating elements arranged in the first inner housing.
Figs. 2-3) a length direction of each heating element (36) being along a line connecting the two first baffles and both ends of each heating element are respectively connecting the first baffles (Col. 3, lines 60 to Col. 4, line 10 and Col. 4, lines 62-71; Heaters 36 is connected at both ends by brackets 39; Brackets 39 connect the heating elements and baffles of 18d indirectly).
The primary combination disclose the heating elements being electrical/resistance heaters and, therefore, is silent on the heating elements being heating pipes.
	Matsumoto teaches that it is known in the art of heating elements for cooking appliances (title) to use a heating pipe (Abstract; “a meandering fine hole is formed between the plates, and a phase-changing heating medium is sealed in the fine hole, whereby a high thermal conductivity can be added to the stainless steel plate (1) because a function as a heat pipe can be provided in the stainless steel plate (1) and the heat of a heating element can be diffused uniformly through the entire surface of the plate”).
	The advantage of combining the teachings of Matsumoto is that in doing so would provide a heating element that provides uniform heat distribution, thereby improving the heat distribution in the toaster of Cox.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Cox, as modified by Holm-Hansen, with Matsumoto, by replacing the electrical heating elements of Cox, with the teachings of Matsumoto, in order to provide a heating element that provides uniform heat .
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cox (U.S. Patent 2465577) in view of Holm-Hansen (U.S. Patent 262498), and in further view of Matsumoto et al. (WO 02/14772).

    PNG
    media_image4.png
    610
    683
    media_image4.png
    Greyscale

Regarding claim 11, the primary combination, as applied to claim 1, teaches each claimed limitation, and further teaches four heating elements (9, 10, 11, left 42, and right 42) distributed respectively in four quadrant areas formed by the intersection of the first 10toasting chamber and the second toasting chamber (as shown above, the intersecting axes form a four quadrant Cartesian system in which the left heating element 11 occurs in the upper left quadrant, the upper right heating element 10 occurs in the upper right quadrant, the lower left heating element 42 occurs in the lower left quadrant, and the lower right heating element 42 occurs in the lower right quadrant).  
	Cox teaches using electrical heating elements and, therefore, is silent on the heating elements being heating pipes.
Matsumoto teaches that it is known in the art of heating elements for cooking appliances (title) to use a heating pipe (Abstract; “a meandering fine hole is formed between the plates, and a phase-changing heating medium is sealed in the fine hole, whereby a high thermal conductivity can be added to the stainless steel plate (1) because a function as a heat pipe can be provided in the stainless steel plate (1) and the heat of a heating element can be diffused uniformly through the entire surface of the plate”).
	The advantage of combining the teachings of Matsumoto is that in doing so would provide a heating element that provides uniform heat distribution, thereby improving the heat distribution in the toaster of Cox.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Cox, with Matsumoto, by replacing the electrical heating elements of Cox, with the teachings of Matsumoto, in order to provide .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529.  The examiner can normally be reached on Mon.-Fri. 7:00-3:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN C DODSON/Primary Examiner, Art Unit 3761